DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/21/2020 has been entered.
 

Priority
This application repeats a substantial portion of prior Application No. 15/046,871, filed February 18, 2016, and adds disclosure not presented in the prior application. Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
	Applicant’s added disclosure not presented in the prior Application No. 15/046,871, is listed in the abstract, and [0006] of the specification submitted on February 26, 2018, repeated below:
An etching method including: (a) providing a workpiece including a first region made of a first material and a second region made of a second material defining a recess, the first region filling the recess of the second region while covering the second region; (b) generating plasma An etching rate of the first material of the first region is higher than an etching rate of the second material of the second region with respect to the second fluorocarbon gas.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 5, 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 7  of U.S. Patent No. 9,805,945 

Claims of the instant application
Claims of U.S. Patent 9,805,945
Explanation of differences
1,2
1, 7
'945 Claims 1, 7 encompasses the claimed subject matter
9
4
'945 Claim 4 encompasses the claimed subject matter
5
5
'945 Claim 5 encompasses the claimed subject matter



Specification





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-5, 7, 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ko (U.S. 2004/0038546), in view of Enomoto et al (JP 2000058513A with English translation).
Regarding claim 1. Ko discloses an etching method comprising:
(a) providing a workpiece (FIG. 2, item 210) including a first region (FIG. 2, item 224) made of a first material ([0027], i.e. insulating oxide layer 224) and a second region (FIG. 2, item 232) made of a second material ([0027], i.e. nitride spacers 232) defining a recess (FIG. 2, region between item 232), the first region (FIG. 2, item 224) filling the recess (FIG. 2, item 224 between item 232) of the second region (FIG. 2, item 232)  while covering the second region (FIG. 2, item 232);
(b) generating plasma of a first fluorocarbon gas ([0029], i.e. The contact opening 240 is etched using a directional etching process such as plasma etching. a first CxFy (x>1)-type chemistry is used to etch the doped insulating oxide layer 224) to etch (FIG. 3, 240) the first region (FIG. 2 and 3, item 224) until before exposing the second region (FIG. 3, item 232);
(c) generating plasma of a second fluorocarbon gas to form fluorocarbon deposits (FIG. 3, item 250; [0029], i.e. the first set of process parameters includes a relatively low power setting and relatively high gas flow of fluorocarbon gases to induce deposition of a fluorocarbon polymer layer 250 on the exposed regions of the contact opening 240 during the first etching step, such as plasma etching) on the first region (FIG. 3, item 224); 
(d) generating plasma ([0031] The plasma etching process uses a first process gas that comprises a mixture of a CF-type (x>1) gas and a dilute gas, such as argon.) of a processing gas containing an inert gas ([0031], i.e. 400 sccm of Ar.) to etch the first region (FIG. 4, item 224) by fluorocarbon deposit ([0032], i.e. a The structure can be contacted with the first plasma etch for any time Sufficient to cause the deposited polymer layer 250 to pinch-off the opening 
(e) repeating step (c) and step (d) one or more times (FIG. 6) until after exposing the second region (FIG. 6, item 232),
wherein during the sequence of steps (c) through (e), the first region is selectively etch with respect to the second region ( [0022], i.e. residual polymer material remaining after the first etching step shields the nitride caps and spacers of the gate stacks while the remaining oxide is etched. Examiner makes note that the nitride caps are protected and not etched and therefore the first region is selectively etch with respect to the second region since the second region is not etch).
Ko fails to explicitly disclose generating plasma of a processing gas containing only an inert gas to etch the first region by fluorocarbon radicals contained in the fluorocarbon deposits
However, Enomoto et al discloses generating plasma of a processing gas containing only an inert gas to etch the first region by fluorocarbon radicals contained in the fluorocarbon deposits ([0035], i.e. in the present embodiment, since the silicon oxide film contains the fluorocarbon-based side chain, The silicon oxide film can be etched by plasma processing using only an inert gas such as argon (Ar) as a raw material).
Enomoto et al further discloses the first region is selectively etch with respect to the second region ([0016] i.e. etching selectivity of a member to be processed such as a silicon oxide film, a silicon nitride film, a silicon film or a metal film with respect to other materials).
It would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the etching method as disclosed in Ko with the generating plasma of a processing gas containing only an inert gas to 

Regarding claim 2. Ko in view of Enomoto et al discloses all the limitations of the etching method according to claim 1 above.
Ko further discloses wherein the first material includes Si02 ([0027], i.e. An insulating oxide layer 224, for example a borophosphosilicate glass (BPSG), borosilicate glass (BSG), or phosphosilicate glass (PSG) layer), and the second material includes SiN (0029], i.e. silicon nitride cap 234 and spacer 232).

Regarding claim 3. Ko in view of Enomoto et al discloses all the limitations of the etching method according to claim 1 above.
Ko further discloses further comprising:
(f) generating plasma of a third fluorocarbon gas to etch ([0033], i.e. a second plasma etch step is performed that etches an opening through the pinched-off polymer layer 250 and removes the unetched portion 260 of the insulating oxide 224, The second chemistry of the second etching step may be a C.sub.xF.sub.y) the first region (FIG. 6, item 260) after step (e) (FIG. 6).

Regarding claim 4. Ko in view of Enomoto et al discloses all the limitations of the etching method according to claim 3 above.
 wherein an etching rate of the etching the first region by the plasma of the third fluorocarbon gas in step (f) ([0033], i.e. a second plasma etch step is performed that etches an 
Examiner makes note that the etching rate in step (f) would be higher than the etching rate during the steps (c) through (e) since the polymer in steps c through e causes a pinch of condition which would cause a reduced etch rate and that the etching an opening in step (f) would increase the etch rate and thus, the etch rate of (f) would be higher than the etch rate of steps (c) through (e).
 “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05 II. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Regarding claim 5. Ko in view of Enomoto et al discloses all the limitations of the etching method according to claim 3 above.
Ko further discloses wherein the generating plasma of the third fluorocarbon gas of step (f) continuously etches ([0033], i.e. a second plasma etch step is performed that etches an 

Regarding claim 7. Ko in view of Enomoto et al discloses all the limitations of the etching method according to claim 3 above.
Ko further discloses wherein a high frequency bias power in the generating plasma of the third fluorocarbon gas is higher ([0022], i.e. A second set of process parameters includes a higher power setting than for the first set of process parameters) than a high frequency bias power in the generating the plasma of the second fluorocarbon gas of step (c) ([0021], i.e. The first process parameters include a relatively low power setting).

Regarding claim 9. Ko in view of Enomoto et al discloses all the limitations of the etching method according to claim 1 above.
Ko further discloses further comprising:
(g) generating plasma ([0031], i.e. The plasma etching process uses a first process gas that comprises a mixture of a CxFy-type (x>1) gas and a dilute gas, such as argon)of an oxygen-containing gas ([0031], i.e. any other gas flow rate ratio can also be used to achieve different selectivity levels to the silicon nitride cap and spacers, as well as the deposition rate of polymer. Oxygen or CO may also be added to the gas mixture) that does not contain a CF gas ([0031], i.e. The plasma etching process uses a first process gas that comprises a mixture of a CxFy-type (x>1) gas.  Examiner makes note that CxFy-type (x>1) gas is not a CF gas as x does not equal 1)  and an inert gas ([0033], i.e. An inert gas, such as argon, nitrogen, or helium, is often used in combination with the gas mixture of the second etching step) either in between the generating plasma of the second fluorocarbon gas of step (FIG. 3, item 250; [0029], i.e. the first set of process parameters includes a relatively low power setting and relatively high gas flow of 
Enomoto et al discloses generating plasma of the processing gas containing only the inert gas ([0035], i.e. in the present embodiment, since the silicon oxide film contains the fluorocarbon-based side chain, The silicon oxide film can be etched by plasma processing using only an inert gas such as argon (Ar) as a raw material).

Regarding claim 10. Ko in view of Enomoto et al discloses all the limitations of the etching method according to claim 9 above.
Ko further discloses wherein the generating plasma of the oxygen-containing gas and the inert gas of step (g) is performed for at least 2 seconds ([0032], i.e. The structure can be contacted with the first plasma etch for any time sufficient to cause the deposited polymer layer) between the generating plasma of the second fluorocarbon gas of step (c) and the generating plasma of the inert gas of step (d).
Enomoto et al discloses generating plasma of the processing gas containing only the inert gas ([0035], i.e. in the present embodiment, since the silicon oxide film contains the fluorocarbon-based side chain, The silicon oxide film can be etched by plasma processing using only an inert gas such as argon (Ar) as a raw material).
 “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05 II. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 

Regarding claim 11. Ko in view of Enomoto et al discloses all the limitations of the etching method according to claim 1 above.
Ko further discloses wherein the first fluorocarbon gas is ([0031], i.e. the first process gas could be a gas mixture with a flow rate of 18 sccm of C4F8) different from the second fluorocarbon gas ([0033] i.e. The second chemistry of the second etching step may be a CxFy (x>1)-type chemistry, similar to the first chemistry of the first etching step. Alternatively, a hydrogen-containing fluorocarbon chemistry can be used as well. Where a hydrogen-containing fluorocarbon chemistry is used, the hydrogen-containing fluorocarbon gas is preferably selected from the group CF4, CHF3, CH2F2, C2HF5, CH3F, and any combinations thereof) in a ratio of a number of fluorine atoms to a number of carbon atoms.

Regarding claim 12. Ko in view of Enomoto et al discloses all the limitations of the etching method according to claim 11 above.
Ko further discloses wherein the ratio of the number of fluorine atoms to the number of carbon atoms is higher in the first fluorocarbon gas ([0031], i.e. the first process gas could be a gas mixture with a flow rate of 18 sccm of C4F8) than in the second fluorocarbon gas ([0033] i.e. The second chemistry of the second etching step may be a CxFy (x>1)-type chemistry, similar to the first chemistry of the first etching step. Alternatively, a hydrogen-containing fluorocarbon chemistry can be used as well. Where a hydrogen-containing fluorocarbon 

Regarding claim 13. Ko in view of Enomoto et al discloses all the limitations of the etching method according to claim 1 above.
Ko further discloses wherein the workpiece (FIG. 2, item 210) includes a mask (FIG. 2, item 226) formed on the first region (FIG. 2, item 224) providing an opening (FIG. 2, item 235) having a width wider than a width (FIG. 2, item 240 is wider than the region between items 232) of the recess (FIG. 2, region between items 232) formed in the second region (FIG. 2, item 232).

Regarding claim 14. Ko in view of Enomoto et al discloses all the limitations of the etching method according to claim 1 above.
Ko further discloses wherein the first fluorocarbon gas includes at least one of a CF4 gas, and a C4F8 gas ([0031], i.e. the first process gas could be a gas mixture with a flow rate of 18 sccm of C4F8), and wherein the second fluorocarbon gas (FIG. 3, item 250; [0029], i.e. the first set of process parameters includes a relatively low power setting and relatively high gas flow of fluorocarbon gases) includes a C4F6 ([0031], i.e. The C.sub.xF.sub.y-type gas can be selected from, but not limited to C4F8, C4F6, or C5F8).

Regarding claim 15. Ko in view of Enomoto et al discloses all the limitations of the etching method according to claim 3 above.
Ko further discloses wherein in the generating plasma ([0033] a second plasma etch step is performed that etches an opening)  of the third fluorocarbon gas of step (f) ([0033], i.e. a second plasma etch step is performed that etches an opening through the pinched-off polymer layer 250 and removes the unetched portion 260 of the insulating oxide 224, The second chemistry of the second etching step may be a C.sub.xF.sub.y) , a negative voltage is applied to 
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05 II. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Regarding claim 16. Ko discloses an etching method comprising:
(a) providing a workpiece (FIG. 2, item 210) including a first region (FIG. 2, item 224) and a second region (FIG. 2, item 232) defining a recess (FIG. 2, region between item 232) therein, the first region (FIG. 2, item 224) filling the recess (FIG. 2, region between item 232) of the second region (FIG. 2, item 232) while covering the second region (FIG. 2, item 232);
(b) generating plasma of a first fluorocarbon gas ([0029], i.e. The contact opening 240 is etched using a directional etching process such as plasma etching. a first CxFy (x>1)-type 
(c) generating plasma of a second fluorocarbon gas to form fluorocarbon deposits (FIG. 3, item 250; [0029], i.e. the first set of process parameters includes a relatively low power setting and relatively high gas flow of fluorocarbon gases to induce deposition of a fluorocarbon polymer layer 250 on the exposed regions of the contact opening 240 during the first etching step, such as plasma etching) on the first region (FIG. 3, item 224);
(d) generating plasma of a processing gas ([0033] a second plasma etch step is performed that etches an opening) containing only an inert gas ([0033], i.e. An inert gas, such as argon, nitrogen, or helium, is often used in combination with the gas mixture of the second etching step) to etch the first region (FIG. 4, item 224) by fluorocarbon radicals contained in the fluorocarbon deposits (FIG. 3, item 250; [0029], i.e. the first set of process parameters includes a relatively low power setting and relatively high gas flow of fluorocarbon gases to induce deposition of a fluorocarbon polymer layer 250 on the exposed regions of the contact opening 240 during the first etching step, such as plasma etching); and
(e) repeating step (c) and step (d) one or more times until after exposing the second region (FIG. 6, item 232),
wherein the first fluorocarbon gas ([0029], i.e. The contact opening 240 is etched using a directional etching process such as plasma etching. a first CxFy (x>1)-type chemistry is used to etch the doped insulating oxide layer 224) is different from the second fluorocarbon gas (FIG. 3, item 250; [0029], i.e. the first set of process parameters includes a relatively low power setting and relatively high gas flow of fluorocarbon gases to induce deposition of a fluorocarbon polymer layer 250 on the exposed regions of the contact opening 240 during the first etching step, such as plasma etching), and the first region (FIG. 2, item 224) is made of a first material ([0027], i.e. insulating oxide layer 224) and the second region (FIG. 2, item 232) is made of a second material ([0027], i.e. nitride spacers 232) different from the first material ([0027], i.e. 
Ko fails to explicitly disclose generating plasma of a processing gas containing only an inert gas to etch the first region by fluorocarbon radicals contained in the fluorocarbon deposits
However, Enomoto et al discloses generating plasma of a processing gas containing only an inert gas to etch the first region by fluorocarbon radicals contained in the fluorocarbon deposits ([0035], i.e. in the present embodiment, since the silicon oxide film contains the fluorocarbon-based side chain, The silicon oxide film can be etched by plasma processing using only an inert gas such as argon (Ar) as a raw material).
Enomoto et al further discloses the first region is selectively etch with respect to the second region ([0016] i.e. etching selectivity of a member to be processed such as a silicon oxide film, a silicon nitride film, a silicon film or a metal film with respect to other materials).
It would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the etching method as disclosed in Ko with the generating plasma of a processing gas containing only an inert gas to etch the first region by fluorocarbon radicals contained in the fluorocarbon deposits as disclosed by Enomoto et al.  The use of the activated polymeric film formed by fluorocarbon gas releases reactant species (an etchant) that etch the bottom of the structure in Ko et al provides for to improving the etching selectivity of a member to be processed such as a silicon oxide film, a silicon nitride film, a silicon film or a metal film with respect to other materials (Enomoto [0022]).

Regarding claim 17. Ko in view of Enomoto et al discloses all the limitations of the etching method according to claim 3 above.

Enomoto et al discloses generating plasma of the processing gas containing only the inert gas ([0035], i.e. in the present embodiment, since the silicon oxide film contains the fluorocarbon-based side chain, The silicon oxide film can be etched by plasma processing using only an inert gas such as argon (Ar) as a raw material).
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05 II. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Regarding claim 18. Ko in view of Enomoto et al discloses all the limitations of the etching method according to claim 17 above.
Ko further discloses wherein the high frequency power ranges from 100 W to 500 W ([0042], i.e. RF Power: <500 W).
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05 II. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Regarding claim 19. Ko in view of Enomoto et al discloses all the limitations of the etching method according to claim 17 above.
Ko further discloses wherein the high frequency bias power ([0024], i.e. As is well known, a high density plasma etcher has both a top powered electrode and a bottom electrode, which is typically a biasable electrostatic chuck. Power is applied to both the top and bottom electrodes with separate power supplies) ranges from 20 W to 300 W ([0042], i.e. RF Power: <500 W).
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05 II. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). 

Regarding claim 20. Ko in view of Enomoto et al discloses all the limitations of the etching method according to claim 1 above.
Ko further discloses wherein, in the generating plasma of the inert gas of step (d), a flow rate of the inert gas ranges from 500 sccm to 1500 sccm ([0039], i.e. Ar > 500 sccm).
Enomoto et al discloses generating plasma of the processing gas containing only the inert gas ([0035], i.e. in the present embodiment, since the silicon oxide film contains the fluorocarbon-based side chain, The silicon oxide film can be etched by plasma processing using only an inert gas such as argon (Ar) as a raw material).
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05 II. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Ko (U.S. 2004/0038546), in view of Enomoto et al (JP 2000058513A with English translation) as applied to claim 1 above, and further in view of Watanabe et al (U.S. 2016/0005651).
Regarding claim 21. Ko in view of Enomoto et al discloses all the limitations of the etching method according to claim 1 above.
Ko further discloses generating plasma of the first fluorocarbon gas of step (b) (FIG. 3, 240; [0029], i.e. The contact opening 240 is etched using a directional etching process such as plasma etching. a first CxFy (x>1)-type chemistry is used to etch the doped insulating oxide layer 224) and the generating plasma of the second fluorocarbon gas of step (c) (FIG. 3, item 250; [0029], i.e. the first set of process parameters includes a relatively low power setting and relatively high gas flow of fluorocarbon gases to induce deposition of a fluorocarbon polymer layer 250 on the exposed regions of the contact opening 240 during the first etching step, such as plasma etching).                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              
Ko in fails to explicitly disclose (h) generating plasma of an oxygen-containing gas between step (b) and step (c).
However, Watanabe et al teaches (h) generating plasma of an oxygen-containing gas (FIG. 1, step S2; [0110], i.e. FIG. 1. In the method MT, step S2 is subsequently executed. At step S2, an ashing process using the plasma of oxygen gas) between step (b) (FIG. 1, step S1; [0037], i.e. the first step may include: a step of etching the oxide region, at which step the workpiece is exposed to plasma of a fluorocarbon gas) and step (c) (FIG. 1, step, S3).
It would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the etching method as disclosed in Ko in view of Enomoto et al with the (h) generating plasma of an oxygen-containing gas between step (b) and step (c) as disclosed by Watanabe et al.  The use of step S2, an ashing process using the plasma of oxygen gas in Watanabe et al provides for an ashing .

Response to Arguments
Applicant's arguments filed August 21, 2020 have been fully considered but they are not persuasive.

	Regarding 103 rejection of claim 1.  Applicant argues:
Finally, as to the assertions of the Office Action of the cited art disclosing “the general conditions” of that presently claimed, this is not true, for among other reasons, the fact that Ko fails to disclose or suggest using plasma containing only an inert gas for etching using fluorocarbon deposits.	

However, Ko was not used to disclose generating plasma of a processing gas containing only an inert gas to etch the first region by fluorocarbon radicals contained in the fluorocarbon deposits 
	Enomoto et al was used to disclose generating plasma of a processing gas containing only an inert gas to etch the first region by fluorocarbon radicals.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Applicant’s arguments are not persuasive.

	Applicant’s further arguments are not persuasive for the reasons given above.
	
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.E.B./Examiner, Art Unit 2815  

/NILUFA RAHIM/Primary Examiner, Art Unit 2893